793 F.2d 1294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, Appellee,v.KERMIT HAYES, Appellant.
86-5415
United States Court of Appeals, Sixth Circuit.
5/29/86

AFFIRMED
E.D.Tenn.
ORDER
BEFORE:  KEITH, KRUPANSKY and GUY, Circuit Judges.


1
Appellant comes before this court to reverse a pre-trial detention order under 18 U.S.C. Sec. 3142(f)(1)(c), entered April 9, 1986, by United States District Judge James H. Jarvis for the Eastern District of Tennessee, Northern Division.  Said order affirmed an earlier ruling on March 25, 1986, by Magistrate Robert P. Murrian, which granted the pre-trial detention motion sought by the government.  Appellant is being held for his involvement in a variety of drug related offenses.  Section 3142(f)(1)(c) authorizes a judicial officer to hold a detention hearing to determine whether pre-trial detention is necessary to reasonably assure the appearance of a defendant at trial and to protect community safety, for offenses with a maximum term of imprisonment of ten years or more prescribed by the Controlled Substances Act.


2
IT IS ORDERED that appellant's motion to rescind the pre-trial detention order is denied.  In his March 7, 1986, detention hearing, the government failed to prove by clear and convicing evidence that no condition or combination of conditions would reasonably assure the appearance of defendant if released on bond.  However, the March 25, 1986, detention hearing contained additional rationale supporting the government's motion.  Namely, on March 24, 1986, the appellant was charged in four separate indictments encompassing drug offenses involving cocaine.  The court below found that appellant posed a danger to the community insofar as he was dealing in illegal drugs, and if released, would continue to do so.


3
The district court and magistrate's finding in a pre-trial detention hearing should not be set aside unless clearly erroneous.  United States v. Hazime, 762 F.2d 34 (6th Cir. 1985).  After careful review of the record, we conclude that the findings below were not clearly erroneous.  Accordingly, we affirm the decision below and deny appellant's motion to vacate the district court's order.